

117 HRES 681 IH: Recognizing the ongoing crackdown on freedom of expression and human rights in Belarus a year after the 2020 election, calling for an end to Alyaksandr Lukashenka’s continued campaign of repression against peaceful protesters, journalists, cultural workers, human rights defenders, trade union activists, political activists, and government critics, and expressing solidarity with the Belarusian people.
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 681IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mr. Cohen (for himself, Mr. Wilson of South Carolina, Mr. Fitzpatrick, Mr. Hudson, and Mr. Cleaver) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the ongoing crackdown on freedom of expression and human rights in Belarus a year after the 2020 election, calling for an end to Alyaksandr Lukashenka’s continued campaign of repression against peaceful protesters, journalists, cultural workers, human rights defenders, trade union activists, political activists, and government critics, and expressing solidarity with the Belarusian people.Whereas, on August 9, 2020, the Government of Belarus conducted a Presidential election that was marred by arrests of leading opposition candidates, groundless refusals to register certain opposition candidates for the ballot, and allegations of widespread fraud;Whereas, on November 18, 2020, the House of Representatives passed H.R. 8438: The Belarus Democracy, Human Rights, and Sovereignty Act of 2020;Whereas, on April 20, 2021, the House of Representatives passed H. Res. 124: Supporting the people of Belarus and their democratic aspirations and condemning the election rigging and subsequent violent crackdowns on peaceful protesters by the illegitimate Lukashenka regime;Whereas, on July 27, 2021, President Biden met Belarusian opposition leader Sviatlana Tsikhanouskaya at the White House and declared that The United States stands with the people of Belarus in their quest for democracy and universal human rights.;Whereas, on August 9, 2021, the Biden administration imposed a new round of economic sanctions targeting officials, companies, and state-owned enterprises in Belarus who fund the government of Alyaksandr Lukashenka in response to his ongoing abuses 1 year after the emergence of protests against his rule;Whereas in the following months, hundreds of thousands of Belarusian citizens engaged in peaceful protests demanding the resignation of Alyaksandr Lukashenka;Whereas these protests were met with unprecedented violence and repression by the Belarusian authorities, which repeatedly attacked the rights to freedom of expression and assembly and targeted peaceful protesters, journalists, cultural figures, and other Belarusian citizens;Whereas a year later, Alyaksandr Lukashenka’s government has continued, and at points heightened, its campaign to silence critical voices, resulting in the unprecedented closure of civic spaces and broader attacks on human rights in Belarus;Whereas, since August 2020, more than 35,000 peaceful protesters in Belarus have been detained;Whereas, as of September 17, 2021, Belarusian NGOs recognized more than 660 people who were detained or imprisoned in Belarus on politically motivated charges, mostly in connection to their alleged involvement in protests and other political activism during and after the Presidential election;Whereas the country’s top rights group has testimony from more than 1,000 people who detailed torture and other cruel and inhumane treatment against them while in detention in 2020;Whereas at least 23 lawyers have been disbarred since October 2020 in retaliation for their human rights work, and new amendments to the Law on Bar and Advocates further restrict the independence of Belarusian lawyers;Whereas Belarusian authorities received over 4,644 complaints concerning police brutality in protests and detentions by late November 2020;Whereas at least four protesters died as a result of police brutality, one political activist died in prison, and one teenager committed suicide after being interrogated by security officials;Whereas Belarus was the world’s fifth highest jailer of writers and public intellectuals with at least 18 behind bars in 2020, according to PEN America’s Freedom to Write Index;Whereas at least 54 of the Belarusians currently imprisoned in retaliation for their peaceful activism are cultural workers or figures, including musician and opposition leader Maryia Kalesnikava who was abducted on September 8, 2020, by masked police, jailed, and earlier this month was sentenced to 11 years in prison;Whereas, in the first 6 months of 2021, 621 cases of rights violations against cultural figures took place in Belarus, including arrests, detentions, ill treatment, dismissals, and other retributions;Whereas, since August 2020, there have been at least 400 arrests based on the use or display of national symbols, the white-red-white flag, and clothes or objects containing a combination of red and white colors;Whereas the Belarusian Government has attempted to suppress organized human rights and cultural advocacy by putting more than 200 human rights and other civil society organizations into dissolution procedures;Whereas the Belarusian Justice Ministry shut down the 32-year old literary group PEN Belarus on August 9, 2021, whose members have been forced to evacuate and 4 of whom were detained in October 2020 for participation in peaceful protests;Whereas at least 40 Belarusian students currently face criminal prosecution for participating in peaceful rallies, including 11 students recently sentenced to 2 or 21/2 sentences for peacefully protesting, as well as student Katsyaryna Vinnikava who was sentenced to 15 days in prison after giving a graduation speech in which she honored peaceful protesters;Whereas the 2021 World Press Freedom Index, compiled by Reporters Without Borders, notes that Belarus fell 5 places to 158th out of 180 countries this year, and is the most dangerous country in Europe for media personnel;Whereas, as of June 2021, there have been at least 580 instances of arbitrary detentions of journalists since August 2020, with more than 3,000 days spent in jail collectively;Whereas at least 27 journalists are currently in jail in Belarus, including Darya Chultsova and Katsiaryna Andreyeva, who were arrested in November 2020 after filming the dispersal of a peaceful protest and sentenced to 2 years in a penal colony;Whereas Belarusian blogger and journalist Raman Pratasevich was abducted midair during a commercial flight passing through Belarusian airspace from Greece to Lithuania;Whereas, in July 2021 alone, Belarusian authorities raided over 200 offices and homes of journalists and activists;Whereas Belarusian officials have launched a targeted campaign against independent media, including labeling the Polish-funded Belsat broadcast network as an extremist outlet and harassing and jailing journalists working for the congressionally funded Radio Free Europe/Radio Liberty service;Whereas new amendments on Belarus’ Mass Media Law will further enable the repression of independent media, including by authorizing the Information Ministry to shut down media outlets without a court order, banning news media from reporting live from unauthorized mass gatherings, and extending the right to block and censor websites to local prosecutors;Whereas the Belarusian Government has repeatedly violated user rights online by employing systematic harassment, invasion of privacy, and increased surveillance to monitor expression online;Whereas the Belarusian Government has continually blocked political opposition content online and forcibly removed politically sensitive content from digital platforms; andWhereas the Belarusian Government has blocked at least 20 websites in a further effort to suppress the free flow of information, including 1 of the country’s most popular websites, TUT.BY, an independent news, media, and service internet portal: Now, therefore, be itThat the House of Representatives—(1)condemns Belarusian authorities’ egregious assault on freedom of expression and human rights in Belarus since the August 2020 Presidential election;(2)condemns Belarusian authorities’ ongoing attacks against peaceful protesters, cultural figures, journalists, lawyers, and human rights defenders;(3)calls for the immediate release of journalists, cultural figures, and dissidents currently held as political prisoners in Belarus;(4)condemns Belarusian authorities’ violations of user rights and curtailment of expression online, use of surveillance to monitor expression, suppression of media access to digital platforms, and blocking of political opposition content from digital platforms, as noted in the Belarus Democracy, Human Rights, and Sovereignty Act of 2020;(5)calls for the countering of the Belarusian authorities’ internet censorship and use of repressive surveillance technologies that seek to limit free association, control access to information, and prevent citizens from engaging in free expression;(6)calls on the Biden administration to support initiatives to assist survivors of torture and other human rights violations from Belarus, including by working with allies in the region to grant them protection and providing avenues for them and their families to access safety in the United States;(7)commends the bravery of Belarusians who have created innovative ways to protest Lukashenka's autocracy and applauds the Belarusian diaspora's efforts to maintain international focus on the deteriorating political situation;(8)calls on the Biden administration to examine all available accountability options for violators of human rights and fundamental freedoms;(9)calls on the Biden administration to demand that Belarus cooperate fully with international partners and organizations, including in particular the United Nations High Commissioner for Human Rights, the United Nations Human Rights Council Special Rapporteur on the Situation of Human Rights in Belarus, and the Organization for Security and Co-operation Moscow Mechanism Rapporteur on Human Rights; and(10)supports the aspirations of the Belarusian people in their struggle for freedom and human rights.